             Case 1:18-cv-12083-RGS Document 40 Filed 05/06/19 Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                        DISTRICT OF MASSACHUSETTS

ERNEST PRETE,                                                )
                                                             )
          Plaintiff,                                         )
v.                                                           )          Civil Action No. 18-cv-12083-RGS
                                                             )
JPMORGAN CHASE BANK, N.A., d/b/a                             )
Chase Bank, f/k/a The Chase Manhattan                        )
Bank, SANTANDER BANK, N.A., CASA                             )
INVESTMENTS COMPANY, and                                     )
XIPHIAS ENTERPRISES, INC.,                                   )
                                                             )
          Defendants.                                        )
                                                             )

      STIPULATION OF DISMISSAL OF SANTANDER BANK, N.A. WITH PREJUDICE

          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Ernest Prete and Santander Bank, N.A., hereby

stipulate to the dismissal of Santander Bank, N.A., from this action, with prejudice, with each

party waiving its right of reconsideration and appeal, and with each party to bear its own costs

and attorneys’ fees.

 ERNEST PRETE,                                                      SANTANDER BANK, N.A,
 By his attorneys,                                                  By its attorneys,

 /s/ David S. Smith                                                 /s/ Matthew A. Kane
 David S. Smith, BBO No. 634865                                     Matthew A. Kane, BBO No. 666981
 Farrell Smith O’Connell LLP                                        Laredo & Smith, LLP
 27 Congress Street, Suite 109                                      101 Federal Street, Suite 650
 Salem, MA 01970                                                    Boston, MA 02110
 978-744-8918                                                       617-443-1100
 dsmith@fsofirm.com                                                 kane@laredosmith.com

                                                   CERTIFICATE OF SERVICE
          I, David S. Smith, hereby certify that a true and correct copy of this document was served upon each other party that has
entered an appearance in this action, or his/its counsel of record, via email and first class mail, postage prepaid, on May 6, 2019.

                                                   /s/ David S. Smith
                                                   David S. Smith
